2/20/2019 CaS€Z 2217-CV-00963-AL|\/|-C|\/|V DOC #Z 52-1 Fi|€dE&Z/Zl/lQ Page: l Of l PAGE|D #Z 3332

United States Bankruptcy Court
Southern District of Ohio

Notice of Bankruptcy Case Filing

A bankruptcy case concerning the debtor(s) listed below Was
filed under Chapter 7 of the United States Bankruptcy Code,
entered on 02/12/2()19 at 4113 PM and filed on 02/ 12/2019.

Exceptional Innovation, Inc.

480 Olde Worthington Rd., Suite 350
Westerville, OH 43082

Tax lD / EIN: XX-XXXXXXX

 

The case Was filed by the debtor's attorney: The bankruptcy trustee is:

J Matthew Fisher Christal L Caudill
Allen, Kuehnle Stovall & Neuman LLP 3757 Attucks Drive
l7 South High Street, Suite 1220 Powell, OH 43065
Columbus, OH 43215 614~389~4940

(614) 221-8500
The case Was assigned case number 2119-bk-50766 to ludge John E. Hoffman.

ln most instances, the filing of the bankruptcy case automatically stays certain collection and other actions against
the debtor and the debtor's property. Under certain circumstances, the stay may be limited to 30 days or not exist at
all, although the debtor can request the court to extend or impose a stay. If you attempt to collect a debt or take
other action in Violation of the Bankruptcy Code, you may be penalized Consult a lawyer to determine your rights
in this case.

If you Would like to View the bankruptcy petition and other documents filed by the debtor, they are available at our
Internet home page http://ecf. ohsb.uscourts.gov/ or at the Clerk's Office, 170 North High Street, Columbus, OH
432 l 5-24 l 4.

You may be a creditor of the debtor lf so, you Will receive an additional notice from the court setting forth
important deadlines

Richard B. J ones
Clerk, U.S. Bankruptcy Court

 

 

 

PACER Service Center

l 'Ii'ansaction Receipt l

 

 

 

 

 

 

| 02/20/2019 14;29;12 |
t”lle://fT:/Clients/Exceptiona|%ZOInnovation,%20LLC/Bankruptcy/Pleadings/FiIed/Notice%ZOof%ZOBankruptcy.htm 1/2

 

 

 

